Title: To George Washington from Jean [de] Neufville, 15 February 1783
From: Neufville, Jean [de]
To: Washington, George


                        
                            Sir!
                             15 February 1783
                        
                        The gracious Acceptance of the few Lines, handed to your Excellency by Major Jackson—intended to Convey the
                            tributes of hearts exulting with feelings not to be repressed, hath impressed us with a proper sense of the honor; which
                            sense shall be retain’d during life; Be pleased to find here the sincere assurances of it.
                        Now the Dawn of peace breaks in upon us, to add particularly to the blessings Liberty hath Conferrd on the
                            favourd Sons of her new Empire; Our grate full thanks to heaven succeed our earnest vows for that success, which the
                            valour and perseverance of her Heroes claimd, but above all their Humanity. That Your Excellency may Continue to be
                            providence’s particular case; and enjoy life in health and happiness for many years to come; that you may see the fruits
                            of your toils, ripen and be tasted of throughout the Universe, shall be our Constant prayers.
                        As Batavians whose love for their Country, was one of the Motives for wishing the Republick to give the first
                            aid to your new Empire, although kept back by a banefull Court Influence, we now begg leave to recommand it to Your
                            Excellency’s regard as capable of being one of Americas best Allies, which England hath experienced by the immense wealth
                            is ever found easy to draw from hence; America I hope will soon find the same ressources, and then I wish to rejoice upon
                            in the retreat that I have chosen; as I do also add, that According to my most favourd plan, no foreign influence hath
                            been wanted with the Regency of our City to favour Capn Jones stay at the , nor his or Capn
                            Gillons Departure from thence nay it was the true Republican spirit of the Craven part of the Nation, which assisted the
                            Zeal we were glad to show publickly for the American cause, and from that spirit alone was owing the Declaration of the
                            American Independence, the same Republican Spirit hath restored the worthy Baron van der Capellen and the brave Pensionary
                            van Berckell to the Wishes of the Nation, this spirit hath also further opposed the English influence, and I should say
                            even the French party was check’d by it, and still may be in this Country, not but I am as ready to acknowledge, as well
                            as America, the honourable and magnanimous part the Court of France hath Acted on the Occasion; but it ever was, and
                            remains my wish, still, that the two Sister Republics should be and remain allied. Without the influence of Any Kingdom or
                            Monarchy whatsoever.
                        In the part I have acted, I never could aim at Any publick employment in our Government of Course my
                                retreat became a matter of more indifference to the Publick; I can not however suppress saying how
                            happy I shall feel to see my Son, and house in Amsterdam favoured with Your Excellencys (or frinds) Commands, in any thing
                            we could be of Service, our devotion to them will be a pledge, that none Can ever be more ambitious to receive them, nor
                            can be with greater veneration and Respect Sir, Your Excellencys most devoted and most humble Servt
                        
                            John de Neufville
                        
                        
                            Though at present residing in Germany from whence I date this the 15th Feby 1783 My direction remains
                                as before in Amsterdam.
                        
                    